Citation Nr: 1024037	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  03-21 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hepatitis C for the period prior to June 28, 2002.

2.  Entitlement to an initial rating in excess of 20 percent 
for hepatitis C for the period beginning on June 28, 2002.

3.  Entitlement to an initial rating in excess of 50 percent 
for hepatitis C for the period beginning on June 25, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to March 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, which granted service connection for hepatitis C 
and assigned a noncompensable rating, effective January 8, 
2001.  In a June 2003 rating decision, a 20 percent rating 
was assigned, effective June 28, 2002.  

When the case was last before the Board in July 2009, the 
first two issues listed on the title page of this decision 
were remanded.  Thereafter, in a September 2009 rating 
decision, a 50 percent rating was granted, effective June 25, 
2009.  


FINDINGS OF FACT

1.  For the period January 8, 2001 to July 1, 2001, the 
medical evidence does not reflect the presence of any liver 
damage or mild gastrointestinal disturbance.

2.  For the period July 2, 2001 to June 27, 2002, the 
Veteran's hepatitis C was manifested by daily fatigue, 
malaise, and the use of continuous medication.

3.  For the period beginning on June 28, 2002 but prior to 
June 25, 2009, the Veteran's hepatitis C was manifested by 
daily fatigue malaise, and some anorexia with minor weight 
loss and hepatomegaly.

4.  For the period beginning on June 25, 2009, the Veteran's 
hepatitis C was manifested by history of ascites.




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
hepatitis C prior to July 2, 2001 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.112, 4.114, 
Diagnostic Codes 7312, 7345 (2001); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.112, 4.114, Diagnostic Codes 7312, 7345, 7354 
(2009).

2.  The criteria for a rating of 20 percent for hepatitis C 
for the period July 2, 2001 to June 27, 2002 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.112, 4.114, 
Diagnostic Codes 7312, 7345 (2001); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.112, 4.114, Diagnostic Codes 7312, 7345, 7354 
(2009).

3.  The criteria for a rating of 40 percent for hepatitis C 
beginning on June 28, 2002 but prior to June 25, 2009 have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.112, 4.114, 
Diagnostic Codes 7312, 7345, 7354 (2009).

4.  The criteria for a rating in excess of 50 percent for 
hepatitis C beginning on June 25, 2009 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Codes 7312, 
7345, 7354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

The Board notes that in letters dated in January 2001, July 
2001, April 2003, September 2006, January 2007, and July 
2007, the RO and the Appeals Management Center provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate his claim for an increased rating, 
as well as what information and evidence must be submitted by 
the Veteran and the types of evidence that will be obtained 
by VA.  Additionally, the September 2006 notice letter 
informed the Veteran as to disability ratings and effective 
dates.

However, the Veteran is challenging the initial disability 
rating assigned following the grant of service connection for 
hepatitis C.  Service connection was awarded in a March 2002 
rating decision.  In Dingess v. Nicholson, 19 Vet. App. 473, 
490-491 (2006), the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records, 
and VA examination reports.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim for an increased 
initial rating, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran was 
an active participant in the claims process, identifying 
pertinent medical evidence and submitting evidence.  Thus, he 
has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its June 2008 remand.  The Board finds that 
the RO complied with these instructions.  The Board further 
finds that the resulting VA examination reports substantially 
comply with the Board's remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran is in receipt of a noncompensable rating for 
hepatitis C for the period prior to June 28, 2002, under 38 
C.F.R. § 4.114, Diagnostic Code 7354.  The Veteran is rated 
at 20 percent for hepatitis C under Diagnostic Code 7345 from 
June 28, 2002 to June 24, 2009.  Finally, the Veteran is 
rated at 50 percent for hepatitis C under Diagnostic Code 
7312 beginning on June 25, 2009.

During the pendency of this appeal, the criteria for rating 
disorders of the digestive system, 38 C.F.R. § 4.114, 
Diagnostic Codes 7200-7354, were revised, effective July 2, 
2001.  VA's General Counsel, in a precedent opinion, has held 
that when a new regulation is issued while a claim is pending 
before the VA, unless clearly specified otherwise, VA must 
apply the new provision to the claim from the effective date 
of the change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.114, Diagnostic Code 7345 (2001), a 10 
percent evaluation is warranted for hepatitis C manifested by 
liver damage with mild gastrointestinal disturbance.  A 30 
percent evaluation is warranted for hepatitis C manifested by 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  A 60 percent evaluation is warranted for hepatitis 
C with moderate liver damage and disabling recurrent episodes 
of gastrointestinal disturbance, fatigue, and mental 
depression.  A 100 percent evaluation is warranted for 
hepatitis C with marked liver damage manifested by liver 
function test and marked gastrointestinal symptoms, or with 
episodes of several weeks duration aggregating three or more 
a year and accompanied by disabling symptoms requiring rest 
therapy.

Under the revised regulations, 38 C.F.R. § 4.114, Diagnostic 
Code 7354 (2009), a 10 percent evaluation is warranted for 
hepatitis C manifested by intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12- 
month period.  A 20 percent evaluation is warranted for daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 40 percent evaluation is warranted for 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and upper right quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  A 60 percent evaluation is 
warranted for daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and upper right quadrant pain) having a 
total duration of at least six weeks during the past 12-month 
period, but not occurring constantly.  A 100 percent 
evaluation is warranted for near- constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain).

Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under Diagnostic Code 7354 and under a diagnostic 
code for sequelae.  38 C.F.R. § 4.114, Diagnostic Code 7354.

Note (2): For purposes of evaluating conditions under 
Diagnostic Code 7354, "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician. 3 8 C.F.R. § 4.114, Diagnostic 
Code 7354.

For the purposes of evaluating conditions in § 4.114, the 
term "minor weight loss" means a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained for 
three months or longer. "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease. 38 C.F.R. § 4.112.

Under the former criteria, 38 C.F.R. § 4.114, Diagnostic Code 
7312 provided ratings for cirrhosis of the liver.  Under that 
code, a 30 percent rating is warranted for moderate cirrhosis 
with dilation of superficial abdominal veins, chronic 
dyspepsia, and slight loss of weight or impairment of health.  
A 50 percent rating is warranted for moderately severe 
cirrhosis with definitely enlarged liver with abdominal 
distension due to early ascites and with muscle wasting and 
loss of strength.  A 70 percent rating is warranted for 
severe cirrhosis with ascites requiring infrequent tapping, 
or recurrent hemorrhage from esophageal varices, aggravated 
symptoms and impaired health.  A 100 percent rating is for 
pronounced cirrhosis with aggravation of the symptoms for 
moderate and severe, necessitating frequent tapping.

Under the current criteria, Diagnostic Code 7312 provides 
ratings for cirrhosis of the liver, primary biliary 
cirrhosis, or cirrhotic phase of sclerosing cholangitis.  
Cirrhosis with symptoms such as weakness, anorexia, abdominal 
pain, and malaise is rated 10 percent disabling.  Cirrhosis 
with portal hypertension and splenomegaly, with weakness, 
anorexia, abdominal pain, malaise, and at least minor weight 
loss, is rated 30 percent disabling.  Cirrhosis with history 
of one episode of ascites, hepatic encephalopathy, or 
hemorrhage from varices or portal gastropathy (erosive 
gastritis), is rated 50 percent disabling.  Cirrhosis with 
history of two or more episodes of ascites, hepatic 
encephalopathy, or hemorrhage from varices or portal 
gastropathy (erosive gastritis), but with periods of 
remission between attacks, is rated 70 percent disabling.  
Cirrhosis with generalized weakness, substantial weight loss, 
and persistent jaundice, or; with one of the following 
refractory to treatment: ascites, hepatic encephalopathy, 
hemorrhage from varices or portal gastropathy (erosive 
gastritis), is rated 100 percent disabling.  A Note to 
Diagnostic Code 7312 provides that, for rating under 
Diagnostic Code 7312, documentation of cirrhosis (by biopsy 
or imaging) and abnormal liver function tests must be 
present.  38 C.F.R. § 4.114.

	I.  Prior to June 28, 2002

For the period prior to June 28, 2002, the Veteran's 
hepatitis C is rated as noncompensable.  The former criteria 
are only applicable for the period from January 8, 2001 (the 
effective date of service connection for hepatitis C) to July 
1, 2001.  

A March 2001 VA examination report notes that the Veteran 
denied vomiting, hematemesis or melena.  Treatment consisted 
of folic acid and thiamine.  There was no abdominal pain or 
weakness.  There was fatigue.  The Veteran had no ascites, no 
weight gain or loss, no hematuria or melena, and no pain or 
tenderness.  Liver size was normal.  Muscle strain or wasting 
was absent, and there was no sign of liver disease.  

A May 2001 VA infectious disease note indicates that the 
Veteran had hepatitis C and was drinking alcohol.  Abstinence 
was discussed.  On examination, the abdomen was soft, the 
liver and spleen were not palpable, and there were no masses 
and no ascites.  The Veteran weighed 252 lbs.

A January 2002 VA infectious disease note indicates that the 
Veteran had chronic hepatitis C.  Examination revealed soft 
abdomen.  The liver was not palpable.  The spleen was not 
palpable and it was normal in size.  There were no masses or 
ascites.  It was noted that the Veteran had cut down 
significantly on alcohol, which was reinforced.  Treatment 
was discussed, to include pegylated IFN and Ribavirin.  

The Veteran's weight was 259 pounds in January 2002.  In 
February 2002 the Veteran weighed 261 pounds.  In April 2002 
the Veteran weighed 262 pounds.

A May 2002 statement from the Veteran indicates complaints of 
fatigue, malaise, nausea, vomiting, and right upper quadrant 
pain.  He indicated that he was being treated with peglylated 
IFN and pills.  He also indicated that he had to take off 
work due to hepatitis symptoms.

After review of the medical evidence of record from this time 
period, the Board finds that the Veteran's hepatitis is 
appropriately rated as noncompensable under the former 
criteria.  In this regard, the medical evidence does not 
reflect the presence of any liver damage or mild 
gastrointestinal disturbance.  Notably, the liver was not 
palpable, and there is no mention whatsoever of 
gastrointestinal disturbance.  Specifically, there were no 
gastrointestinal complaints or findings.  As such, it cannot 
be said that the Veteran's hepatitis C was productive of 
liver damage with gastrointestinal disturbance during this 
time period.  Therefore, a 10 percent rating is not warranted 
under the former criteria.

However, in giving the Veteran the benefit of the doubt, his 
hepatitis C warrants a 20 percent rating, but no higher, 
under the current criteria.  In this regard, there are 
definite complaints of fatigue, malaise, nausea, vomiting, 
and right upper quadrant pain.  However, these complaints, 
apart from the fatigue and malaise, are not daily complaints.  
Also, there are no complaints of anorexia.  But, the Board 
finds that it is important to note that there was discussion 
in the medical records in January 2002 that treatment would 
include continuous medication.  Thereafter, a February 2002 
VA treatment record notes that the Veteran was put on the 
list for pegylated IFN.  At that point, the Veteran took 
continuous medication, which had to be discontinued months 
later due to Steven Johnson's Syndrome.  The Board finds that 
the daily fatigue and malaise complaints, coupled with the 
use of continuous medication suffice to warrant a 20 percent 
rating under Diagnostic Code 7354.

A rating higher than 20 percent is not warranted under 
Diagnostic Code 7354, however, because there is no evidence 
of daily anorexia, minor weight loss, hepatomegaly, or 
incapacitating episodes having a total duration of at least 
four weeks in the past 12-months.  Importantly, during this 
time, there was no evidence of liver disease whatsoever.  As 
such, the Board finds that a rating higher than 20 percent is 
not warranted.  (Additionally, during this time period there 
was no diagnosis of cirrhosis, so Diagnostic Code 7312 is not 
applicable.) 

In sum, when the use of continuous medication was required 
(as opposed to being treated with folic acid and thiamine), 
the Board finds that a 20 percent rating under Diagnostic 
Code 7354, but no higher, is warranted.

	II.  Beginning on June 28, 2002 but prior to June 25, 
2009

For the period beginning on June 28, 2002 but prior to June 
25, 2009, the Veteran's hepatitis C is rated as 20 percent 
disabling.

The medical evidence for this time period includes a July 
2002 VA treatment record, which notes that the Veteran had a 
lot of fatigue and that he was staying hydrated.  Examination 
of the abdomen revealed that the liver was not palpable.  The 
spleen also was not palpable.  There was no mass and there 
were no ascites.  The Veteran's weight was 260 pounds.  

An August 2002 VA nursing clinic note indicates that the 
Veteran had fatigue, lack of energy, and loss of appetite.  
He had no nausea, vomiting, or diarrhea.  The diagnosis was 
hepatitis C with mild to moderate symptoms.  The Veteran's 
weight was 254 pounds.  From late June 2002 to late August 
2002, the Veteran discontinued pegIntron and Ribavirin after 
getting a morbiliform rash 9-10 weeks into therapy.  Another 
type of medication was tried in March 2005.

Liver biopsy from February 2003 showed mild to moderate 
lobular inflammation and moderate portal inflammation with 
prominent piecemeal necrosis.  Bridging fibrosis with areas 
suggestive of early cirrhosis was identified.  Mild steatosis 
was present and iron stain was negative.  

A May 2003 VA gastrointestinal record notes that the Veteran 
was treated for nine weeks with Peg Intron and Ribavirin when 
he developed a diffuse rash which was thought to be drug 
related.  Examination of the abdomen revealed that it was 
soft, obese, non-tender, and that there was no organomegaly.  
The Veteran's weight was 257 pounds. 

A July 2003 VA primary care follow-up note indicates that the 
Veteran reported being tired, feeling fatigued easily, and 
being unable to work.  He is drinking lots of fluids.  He 
vomits solid food.  There is no melena but there is right 
upper quadrant pain.  On examination there was no jaundice.  
The abdomen was obese.  Organomegaly was appreciated.  The 
abdomen was soft, nontender, and with positive bowel sounds.  
The Veteran's weight was 264 lbs.

July 2003 liver biopsy showed mild to moderate lobular 
inflammation and moderate portal inflammation with prominent 
piecemeal necrosis.  Inflammation was graded at 3.  Bridging 
fibrosis was areas suggestive of early cirrhosis were 
identified.  Stage is 3-4.  There was mild steatosis and iron 
stain was negative.

A November 2003 VA primary care follow-up note indicates 
complaints of bilateral upper abdominal discomfort, and 
fatigue.  These symptoms were described as progressively 
getting worse.  The abdomen was obese and without 
organomegaly.  It was soft, nontender, and bowel sounds were 
positive.  The Veteran weighed 258 pounds.

A June 2004 VA echogram of the abdomen notes that there is 
some prominence of the liver.  The size of the spleen is in 
the borderline range.  There was no evidence of gallstones.  
The common bile duct is within normal limits and there was no 
gross abnormality in the pancreas.

An August 2004 VA treatment record notes that the Veteran 
complained of fatigue, feeling tired, and a lack of energy.  
He stated that he is unable to work.  On examination, there 
was no jaundice.  The abdomen was soft and nontender, and 
bowel sounds were positive.  The Veteran weighed 235 pounds.

An October 2005 VA treatment record notes no abdominal pain, 
nausea, vomiting, melena, or constipation.  

A February 2007 VA examination report notes that the Veteran 
has symptoms consistent with mild liver damage.  His primary 
complaint is fatigue.  There were also mild liver function 
test abnormalities.  There is no significant anemia or 
thrombocytopenia.  There is no nausea, vomiting, anorexia or 
weight loss.  The Veteran was noted to be obese, with no 
muscle wasting.  He reported intermittent sharp pain to 
either side of the upper abdomen, but no specific right upper 
quadrant complaints.  He has no dietary restrictions and no 
complaint of nausea, vomiting, diarrhea or constipation.  
There is no history of ascites, peripheral edema, varices, 
jaundice, spider angiomata, or spleenomegaly.  There is no 
history of hospitalization, surgery, trauma, or neoplasm.  
There have been no incapacitating episodes during the last 12 
months.  There is daily fatigue.  But, there is no malaise, 
nausea, vomiting, anorexia, right upper quadrant pain, or 
weight loss.  There is no weakness, anorexia, abdominal 
distension, or jaundice.  With respect to cirrhosis and 
malignancy, the examiner noted that there was malaise and 
abdominal pain.  There are no extra-hepatic manifestations of 
the Veteran's liver disease.  Abdominal examination revealed 
enlarged liver, no ascites, firmer than normal liver, and no 
liver tenderness or portal hypertension.  The Veteran's 
weight was 240 pounds.  Liver biopsy from February 2003 
showed mild to moderate lobular inflammation and moderate 
portal inflammation with prominent piecemeal necrosis.  
Bridging fibrosis with areas suggestive of early cirrhosis 
was identified.  Mild steatosis was present and iron stain 
was negative.  It was noted that the Veteran's chronic 
hepatitis C and cirrhosis have significant effects on his 
usual occupation.  The main issue is weakness or fatigue.  
The effect on chores, shopping, exercise, recreation and 
traveling were mild.  There was a moderate effect on sports 
and no effect on feeding, bathing, dressing, toileting, and 
grooming.  The examiner stated that the Veteran's chronic 
fatigue negatively affects his ability to perform in a 
physically strenuous occupation.  

Liver ultrasound from March 2008 showed an enlarged liver.  
The liver was homogenous in echotexture.  There was normal 
hepatopetal flow in the portal veins.  There was no 
significant change since February 2007 except an enlarged 
gallbladder.  Liver biopsy from February 2003 showed mild to 
moderate lobular inflammation and moderate portal 
inflammation with prominent piecemeal necrosis suggestive of 
early cirrhosis.  Mild steatosis was present and iron stain 
was negative.  Endoscopies (both upper and lower) were normal 
two or three years ago.  The final diagnosis was hepatitis C 
with minimal symptoms until 2002 when treatment with 
interferon and ribavirin was attempted.  Liver biopsy in 2003 
showed cirrhosis.  The main symptoms are tremendous fatigue 
which has been worsening.  There is no evidence of esophageal 
varices, ascites, hepatic encephalopathy, portal hypertensive 
gastropathy, or jaundice.  He is still in the early stage of 
liver cirrhosis and does not have decompensated disease so 
far.  

An October 2008 VA examination report notes that the Veteran 
has a high level of fatigue.  He had been working full time 
until 2003 and since then he had been unable to work due to 
severe fatigue.  In the last three months he started working 
again in a factory in a position that involves minimal 
exertion.  He is able to tolerate it but he is also very 
fatigued.  He also has mildly abnormal liver function tests.  
He does not have any significant anemia or thrombocytopenia.  
He denies history of hematemesis, melena, or bring red blood 
per rectum.  Also, he denied any significant weight gain or 
fluid build-up.  Between April and May 2008 he lost 25 pounds 
and was bed-bound for one week.  Since then he was able to 
regain the lost weight.  At the examination the Veteran 
weighed 250 pounds.  He denied any episodes of altered mental 
status or sleep disturbance which could be related to hepatic 
encephalopathy.  There have been no documented ascites, 
gastroesophageal varices, portal gastropathy, or jaundice.  
The Veteran complained of daily fatigue and malaise with 
worsening symptoms.  There were a couple of episodes of 
severe fatigue resulting in poor energy and being bed bound 
for almost a week over the last six months.  He has nausea 
once a week and it lasts five to 10 minutes, then resolves on 
its own.  He has vomiting less frequently, which he described 
as almost once a month.  He has a good appetite but is not 
able to eat much because he feels full quickly.  He has daily 
arthralgia and therefore cannot do any exertion.  There was 
no evidence of vasculitis, kidney involvement or cirrhosis.  
The examiner felt that the arthralgias may or may not be 
related to the hepatitis C.  Physical examination revealed 
mild tenderness in the right upper quadrant of the abdomen.  
There was no guarding or rebound tenderness.  Bowel sounds 
were positive.  There was no evidence of hepatosplenomegaly 
on examination.  There were no ascites or abdominal wall 
veins.  There was trace edema in the lower extremities up to 
the mid-calves with no surrounding skin change.  There was 
palmar erythema.  Neurological examination was normal.  

The examiner stated that the Veteran's fatigue negatively 
affects his ability to perform a strenuous physical 
occupation.  But, it would not prevent him from participating 
in occupations which are sedentary or that involve minimal 
physical exertion.  However, he may not be able to perform 
any manual labor in the future.  

In order to receive a higher, 40 percent rating under 
Diagnostic Code 7354, there must be a showing of daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and upper right quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  

Initially, the Board notes that there is no evidence of at 
least four weeks but less than six weeks of incapacitating 
episodes with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and upper right quadrant 
pain.  There is evidence that the Veteran stated that he 
could not work, and presumably he did not work for a period 
of time; however, there is no evidence of incapacitating 
episodes during this unemployed period or any other time 
lasting the requisite amount of time in order to receive a 
higher rating on this basis.

The Board notes that the Veteran experiences fatigue and 
malaise daily during this time period.  Additionally, there 
is intermittent anorexia, some weight loss, and sporadic 
hepatomegaly.  Specifically, the Veteran lost 25 pounds in 
three months during 2008; however, he gained it back.  In 
other words, the weight lost was not sustained longer than 
three months.  But, it was sustained for three months, and it 
was 10-20 percent of his baseline weight.  Notably, the 
Veteran has generally weighed around 254-261 pounds.  
However, at one point in August 2004 it was noted that he 
dropped to 235.  Such weight loss can suffice for minor 
weight loss.  Finally, hepatomegaly was appreciated in July 
2003, June 2004, February 2007 and March 2008 but not in 
October 2008.  Giving the Veteran the benefit of the doubt, 
the Board finds that he is entitled to a higher, 40 percent 
rating for this time period.

A higher, 60 percent rating is not warranted under Diagnostic 
Code 7354, however.  There is no evidence of substantial 
weight loss or other indication of malnutrition or 
incapacitating episodes lasting at least six weeks but not 
occurring constantly during the past 12 months.  The Board 
notes that the Veteran is noted to be obese.  He is not 
under-nourished or otherwise malnourished appearing.  
Moreover, neither the record reflects nor the Veteran 
contends that he has suffered incapacitating episodes of any 
sort due to his hepatitis symptoms lasting six weeks during 
the past 12 month period.  As such, a higher 60 percent 
rating is not warranted under Diagnostic Code 7354.

A higher 50 percent rating under Diagnostic Code 7312 is not 
warranted.  In this regard, there is no evidence of ascites, 
hepatic enceophalopathy, or hemorrhage from varicies or 
portal gastropathy during this time period.  Without any of 
these symptoms, there is no basis on which to grant a 50 
percent rating under Diagnostic Code 7312.

In sum, for this time period, giving the Veteran the benefit 
of the doubt, the Board finds that a higher 40 percent 
rating, but no higher, is warranted under Diagnostic Code 
7354.

	III.  Beginning on June 25, 2009

Beginning on June 25, 2009, the Veteran's hepatitis is rated 
as 50 percent disabling under Diagnostic Code 7312.  In order 
to receive a higher rating under that code, there must be a 
history of two or more episodes of ascites, hepatic 
encephalopathy, or hemorrhage from varices or portal 
gastropathy (erosive gastritis) but with remission periods 
between attacks.  In order to receive a higher rating under 
Diagnostic Code 7354, there must be daily fatigue, malaise, 
nausea, and anorexia, with substantial weight loss (or other 
indication of malnutrition) and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.

The medical evidence for this time period includes an August 
2009 VA hepatology outpatient note indicates that the 
Veteran's July 2003 liver biopsy showed mild to moderate 
lobular inflammation and moderate portal inflammation with 
prominent piecemeal necrosis.  Inflammation was graded at 3.  
Bridging fibrosis was areas suggestive of early cirrhosis 
were identified.  Stage is 3-4.  There was mild steatosis and 
iron stain was negative.  The August 2009 note also indicates 
that recently the Veteran has developed ascites over the last 
year.  He is on medication and is following salt-restricted 
diet.  However, the ascites are getting worse despite such 
treatment.  He denied gastrointestinal bleeding and last EGD 
and colonoscopy was two years ago.  He remains fatigued and 
has diffuse joint aches and pains, especially over his knees.  
His appetite is poor since his ascites increased.  He gets 
nauseated frequently and also has vomiting at times.  Bowel 
movements are normal.  Breathing occasionally becomes a 
problem, especially when he lies down.  His weight was 250 
lbs.

Liver ultrasounds in July 2009 revealed minimal intra-
abdominal ascites.  Liver and spleen were enlarged.  Liver 
parenchymal echotexture was homogenous with no focal lesion 
demonstrated.  Portal venous flow was normal.  Gall bladder 
was distended with no evidence of gallstone.  Biliary tree 
was intact.  The impression was hepatosplenomegaly with 
ascites.  

After review of the evidence for this time period, the Board 
finds that the Veteran's hepatitis does not warrant a higher, 
70 percent rating under Diagnostic Code 7312.  In this 
regard, although there are ascites, there is no hepatic 
encephalopathy, nor is there hemorrhage from varices or 
portal gastropathy (erosive gastritis).  Without these 
additional symptoms, a higher rating is unwarranted under 
Diagnostic Code 7312. 

A higher rating under Diagnostic Code 7354 is also 
unwarranted.  Although the Board concedes daily fatigue, 
malaise, nausea, and vomiting, there simply is no any 
evidence of substantial weight loss or other indication of 
malnutrition.  Importantly, at the August 2009 VA treatment 
appointment, the Veteran weighed 250, which is just one to 
four to 14 pounds less than he had averaged for the prior 
nine years.  Additionally, there is no evidence of at least 
six weeks during the last 12-months of incapacitating 
episodes with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain.  The Veteran 


was noted to be working again, and the medical opinion on 
point from this time period reflects that the Veteran is not 
prevented from sedentary work.  As such, the Board finds that 
for this time period, the Veteran's hepatitis C is 
appropriately rated as 50 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7312.

	IV.  Extraschedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this case there are no exceptional or 
unusual factors with regard to the Veteran's hepatitis C.  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for additional or more severe 
symptoms for his disability than currently shown by the 
evidence; thus, his disability picture for is contemplated by 
the Rating Schedule, and the assigned schedular evaluations 
are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

An initial compensable rating for hepatitis C for the period 
January 8, 2001 to July 1, 2001, is denied.  

An initial 20 percent rating for hepatitis C for the period 
July 2, 2001 to June 27, 2002 is granted, subject to the 
criteria governing the payment of monetary benefits.

An initial rating of 40 percent for hepatitis C for the 
period June 28, 2002 to June 24, 2009, is granted, subject to 
the criteria governing the payment of monetary benefits.

An initial rating in excess of 50 percent for hepatitis C for 
the period beginning on June 25, 2009 is denied.




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


